Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Specification:
The title has been changed to: "LIQUID CRYSTAL DISPLAY DEVICE HAVING A JOINT PORTION OF A WIRING SUBSTRATE EXTENDING FROM AN INSIDE TO AN OUTSIDE OF THE CASE".
End of examiner's amendment.
Reasons for Allowance
Claims 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:  The closest prior art, Yang, discloses all of the limitations set forth in the previous Office Action.  However, Yang, either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “the wiring substrate comprising a mounting portion on which the light-emitting element is mounted, a connection wiring portion on a back surface side of the bottom plate, and a joint portion which joints the mounting portion and the connection wiring portion together, integrated as one body, and the joint portion extending from an inside to an outside of the case through a gap between the side plate of the case and the first substrate of the liquid crystal panel”.  Therefore, claim 16 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 17-22: Since claims 17-22 depend either directly or indirectly on the allowed claim 16, claims 17-22 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 270-24902490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871